DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/30/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-15 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 and 05/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al (US 2018/0005173 – from IDS), hereinafter “Elazary”.
Regarding claim 1, Elazary teaches a stock management robot (e.g. via robots for managing inventory of arbitrary size, shape, weighted, or other distinct featured items – see at least in figs 1-2 depicting robots 110 and 210 – see abstract), comprising: 
a driving unit for moving a main body (fig. 1: via motorized base 120 to move robot 110);  
5an image acquisition unit comprising at least one camera disposed on one surface of the main body (via sensory array can include one or more cameras, lasers, LiDAR, structured light (active stereo) sensors, passive stereo sensors, scanners, infrared sensors, acoustic sensors, radio beacon receivers, or some combination thereof – see [0030-0031]); 

    PNG
    media_image1.png
    598
    293
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    681
    496
    media_image2.png
    Greyscale

a robot arm (fig. 1: retrieval arm 140), at least a portion of which is extended so as to be far away from the main body, is introduced between a shelf and products arranged on the shelf, and is 10pulled toward the main body (see [0030-0031] disclosing the robot platform 140 includes a retrieval arm for interacting with and engaging items; see also figs 12A, 12B showing the extendible arm to grab the items); and ………………………….
 
Elazary teaches substantially the claimed invention, and teaches a processor for performing inventory management on the basis of sensor array input (see paragraph [0031] and figure 1), but does not expressly teach a control unit for performing control such that the robot arm is pulled toward the main body until a pressure sensor provided at the robot arm senses a predetermined pressure and counting a quantity of products arranged on 15the shelf based on a movement distance of the robot arm and a thickness of each product determined from an image of the products acquired through the image acquisition unit.  
However, in a different embodiment of Elazary as shown in figures 14A and 14B, Elazary teaches the claimed features implemented in a robot performing dynamic inventory management for items placed in a bottom-to-top dispenser, and particularly teaches at paragraph [0070] that the robot can adaptively manage inventory in any other dispenser dispensing items with assistance from a spring or other force. [0071] teaches the robot places an extendable arm 1420 over the topmost item of the dispenser 1410. The robot extends the extendable arm 1420 and begins to push down. The robot measures how far down it can push the stack. [0072] teaches the robot extendable arm 1420 can push the stack into the dispenser 1410. The robot obtains a first measurement 1430 measuring the extendable arm 1420 extension. The robot obtains a second measurement 1440 for the dispenser height using any of the above described techniques or from a database. The robot obtains a third measurement 1450 for the height of an individual item using a database or by dispensing an item and measuring its height. The robot can then compute the number of remaining items in the dispenser 1410 from these three measurements 1430, 1440, and 1450. Thus, if the dispenser 1410 is thirty inches in height, the robot can push ten inches into the dispenser 1410, and the height of each item in the dispenser 1410 is four inches, then the robot can compute there are five total items in the dispenser 1410 (i.e., (30−10)/4=5). The same technique can be adapted for a top-to-bottom dispenser or a horizontal dispenser in which gravity, a spring, or other force pushes items out a dispenser opening.
            
    PNG
    media_image3.png
    617
    445
    media_image3.png
    Greyscale

before the effective filing date of the claimed invention, to arrive to the claimed invention, since performing a minor modifications such as introducing a predetermined force, the robot arm 1420 would count the quantity of items by using the length 1430 of extension of a robot arm 1420 and the height 1450 of each individual items obtained by using a database. 
Regarding claim 2, Elazary teaches as discussed above in claim 1. Elazary further teaches20Regardiong , wherein the control unit (e.g. processor) controls an operation of the robot arm (arm 1420) such that the products arranged on the shelf are pulled toward the main body (see at least [0062, fig, 12A disclosing the robot places an extendible arm or pusher 1230 against the bottommost item 1210. In FIG. 12B, the robot gradually increases the force for extending the arm 1230 until the robot detects movement of the arm which, in turn, causes the item 1210 to move back into the dispenser 1220).  
25 Regarding claim 3, Elazary teaches as discussed above in claim 1. Elazary further teaches, wherein the robot arm (1420) is rotatable at least 90 degrees, and the control unit (processor) performs control such that the robot arm (1420) is rotated based on at least one of a kind, size, or 5arrangement form of the products (items) arranged on the shelf so as to be introduced between the shelf and the products arranged on the shelf (see at least [0091-0092] disclosing the robot rotates the item before a camera during retrieval).  
Regarding claim 4, Elazary teaches as discussed above in claim 1. Elazary further teaches, wherein the robot arm is movable in a longitudinal direction of the main body, and the control unit performs control such that the robot arm is moved in the longitudinal direction in response to 15a height of the shelf (e.g. wherein a platform (140) is disposed on an extendible lift (130); see paragraph [0031] and figure 1)).  
Regarding claim 5, Elazary teaches as discussed above in claim 1. Elazary further teaches, wherein the robot arm comprises: a moving unit configured to be pulled toward to the 20main body after being introduced between the shelf and the products arranged on the shelf; a stationary unit, to which the pressure sensor is mounted; and a linear actuator for length adjustment (e.g. via extendible robot arm (1230) measures pressure; and the robot arm (1420) extends to push the items (see [0062, 0071-0072] and figures 14A and 14B).  
Regarding claim 6, Elazary teaches as discussed above in claim 5. Elazary further teaches, wherein the control unit extends the linear actuator such that the moving unit is introduced between the shelf and the products arranged 5on the shelf, rotates the moving unit when the moving unit reaches a target position, monitors a value sensed by the pressure sensor mounted to the stationary unit while pulling the linear 10actuator, and performs control (e.g. via extendible robot arm (1230) measures pressure; and the robot arm (1420) extends to push the items (see [0062, 0071-0072] and figures 14A and 14B).  
15 Regarding claim 7, Elazary teaches as discussed above in claim 5. Elazary further teaches, wherein the moving unit comprises a contact portion configured to contact the products, and at least a product that contacts the contact portion is pulled according to movement of the moving unit (e.g. via extendible robot arm (1230) measures pressure; and the robot arm (1420) extends to push the items (see [0062, 0071-0072] and figures 14A and 14B).  
Regarding claim 8, Elazary teaches as discussed above in claim 5. Elazary further teaches, wherein the stationary unit is fixed to a closest product or to an end of the shelf (e.g. via extendible robot arm (1230) measures pressure; and the robot arm (1420) extends to push the items (see [0062, 0071-0072] and figures 14A and 14B).  
25 Regarding claim 9, Elazary teaches as discussed above in claim 1. Elazary further teaches, further comprising: a communication unit for communicating with a server, wherein the control unit performs control such that the 5communication unit transmits the image of the products acquired through the image acquisition unit or product information identified based on the image of the products acquired through the image acquisition unit to the (e.g. wherein the robot is connected to a network by a wireless transceiver and communicates with the database or a central inventory administrative server (see [0031]).  
Regarding claim 10, Elazary teaches as discussed above in claim 1. Elazary further teaches, further comprising: a communication unit for communicating with a server, 15wherein the control unit performs control such that information about the quantity of products is transmitted to the server through the communication unit (e.g. wherein the robot is connected to a network by a wireless transceiver and communicates with the database or a central inventory administrative server (see [0031]).  
20 Regarding claim 11, Elazary teaches as discussed above in claim 1. Elazary further teaches, wherein the robot arm is received in the main body in a standby state (e.g. this is at least obvious based in the described functionality of the robot arm in figure 12A, because the robot extends and retracts the arm while in operation, hence it would have been obvious to keep the arm retracted in standby mode for logical safety considerations).  
Regarding claims 12-13, Elazary teaches as discussed above in claim 1. Elazary does not teaches, (claim 12) wherein the robot arm comprises a pair of robot arms 46disposed so as to be spaced apart from each other by a predetermined distance. (claim 13) wherein the robot arms are extended from a left side and a right side of the main body, respectively, in it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elazary by using an additional arm to retrieve the inventory items from the shelf, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Regarding claim 14, Elazary teaches as discussed above in claim 1. Elazary further teaches, wherein the image acquisition unit comprises a plurality of cameras disposed in a longitudinal direction of the main body, and the control unit recognizes the shelf and the 15products arranged on the shelf based on a panoramic image obtained by composing images acquired through the cameras (e.g. see [0031] disclosing the sensory array, including cameras, lasers, scanners, and other sensors are distributed about the base 120, platform 140, and retrieval arm. Although not shown, the robot further includes motors and a power source for moving the robot. A processor controls the movements based on sensory array input. The processor also performs dynamic and adaptive inventory management based on sensory array input).
 Regarding claim 15, Elazary teaches as discussed above in claim 1. Elazary further teaches, further comprising a storage unit for storing 20information about a display stand including the shelf (e.g. the particular previous count can be obtained from a database, another robot, or stored to the robot memory as a result of the robot having tracked the particular item inventory count at some prior point in time–see [0084]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 20200017315 to Yap et al, which is directed to pick and place robotic system comprises: a robotic arm having an end effector configured to grip objects; a sorting stand adjacent the robotic arm and within working range of the robotic arm, wherein the sorting station includes a support for a container containing a plurality of objects; a vision system having one or more image sensors configured to capture image data of the container and the plurality of objects; a receptacle stand adjacent the robotic arm and within working range of the robotic arm, wherein the receptacle stand includes a support configured to hold a plurality of containers for receiving one or more objects of the plurality of objects; a control system in communication with the robotic arm and the vision system 
2. – US 2016/0167228 to Wellman et al, which is directed to an inventory system having multiple inventory holders and drive units for moving the inventory holders. Specifically, features herein are directed to robotic arms or manipulators and associated components that may facilitate the movement of inventory items and other features of the inventory system among and between elements of the inventory system. The robotic arms or manipulators may be controlled so as to grasp items in a manner particularly suited for grasping of a target item. For example, a target item, or characteristics thereof, may be identified, such as by optical or other sensors, in order to determine a grasping strategy for the item. The grasping strategy may be based at least in part upon a database containing information about the item, characteristics of the item, and/or similar items, such as information indicating grasping strategies that have been successful or unsuccessful for such items in the past. Entries or information in the database may be originated and/or updated based on human input for .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B